Citation Nr: 1700967	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a low back disorder as secondary to his service-connected bilateral knee disabilities.

3.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active duty service from July 1991 to December 1991 and active duty for training from June 3, 1995 to June 17, 1995. 

These matters come to the Board of Veterans'Appeals (Board) on appeal from a rating decision dated in August 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at hearing before the undersigned Veteran's Law Judge in September 2013.  A transcript of the hearing is of record.

The Veteran's claims were remanded in February 2015 for additional development and re-adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection, Back

The Veteran contends that his current low back disorder is caused by or at least aggravated by his service-connected bilateral knee disabilities.  A March 2010 VA examiner stated it was difficult for him to believe that the Veteran's low back disorder is more related to the right knee injury than to the nonservice-connected left below knee amputation.  This indicates that the examiner thought that the right knee disability may have at least in part led to the Veteran's low back disorder. Furthermore, this opinion was provided prior to the Veteran being granted service connection for his left knee disability.  The VA examiner in December 2012 provided a negative opinion on whether the Veteran's low back disorder was caused by or related to his bilateral knee disability.  However, the examiner did not provide an opinion on whether the Veteran's bilateral knee disability aggravated his low back disorder.  The Board also notes that the VA examiner determined that any gait abnormality was due to his left below knee amputation.  The examiner did not address the September 2010 private opinion that indicated the swelling and pain of the right knee caused him to offset his gait or the March 2011 VA examiner that observed the Veteran had a limp on the right side and determined the Veteran's left knee disability is related to gait, right knee problems and left below knee prosthesis. In light of the foregoing, the Board found that the Veteran should be provided with a new VA examination with an additional opinion. 

The RO ordered an additional VA examination which was conducted in April 2015.  The examiner, a nurse practitioner, confused causation and indicated that the Veteran's back could not cause his knee pain.  Additionally, it appears that the examiner did not review the electronic claims file.  An additional examination, by a physician, with an opinion must be obtained on remand.

Service Connection, Erectile Dysfunction

With respect to the Veteran's service connection claim for erectile dysfunction, he asserts that his erectile dysfunction is caused by or aggravated by his service-connected adjustment disorder with depression.  The Veteran was provided with a VA examination in February 2010 (with addendum in September 2010).  The examiner determined that the Veteran's erectile dysfunction is not caused by the medication of Wellbutrin for his depression as it is actually a drug that is used to enhance sexual performance.  He also determined that the Veteran's erectile dysfunction is not related to the right knee ACL injury that occurred in 1995.  The examiner did not specifically address whether the Veteran's depression caused or aggravated the Veteran's erectile dysfunction in his explanation.  Therefore, the Veteran was provided with another VA examination and opinion on remand.

The Veteran was afforded a VA examination with consideration of his ED claim in April 2015, with the same examiner.  The examiner indicated that since the Veteran did not have loss of bladder or bowel control, the ED was not due to the Veteran's back or bilateral knee disability.  Additionally, noting that the ED was not due to the Veteran's psychiatric disorder as he was not on medication for such disability.  However, the Veteran's VA psychiatric examination from the same month indicates that he is on medication.  Additionally, there is no opinion concerning aggravation.  Thus, the Veteran must be afforded an additional examination and another opinion obtained, from a physician.

Increased Rating, Psychiatric Disability

Regarding his increased rating claim for adjustment disorder with depression, the Veteran indicated that his symptoms were worse than what was reflected in the most recent VA examination.  Furthermore, he testified at the Board hearing that he did not report all of his mental health symptoms, to include panic attacks and that he has considered harming himself, out of fear of being placed in an involuntary psychiatric hold.  The Veteran was afforded an additional VA examination in May 2015.  In the October 2016 informal hearing presentation, the Veteran's representative indicated that the Veteran's symptoms had worsened again.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA psychiatric examination was conducted in May 2015, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected adjustment disorder with depression.

The Veteran testified that he receives care from private physicians. The RO/AMC should contact the Veteran to determine if there are any outstanding private treatment records with respect to his disabilities on appeal, and if so, attempt to obtain these records after receiving the appropriate consent.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board's prior remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding private treatment records with respect to his erectile dysfunction, low back disorder and adjustment disorder with depression.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran for a VA examination with a physician, with respect to the service connection claim for a low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any low back disorder found on examination or in the medical records is at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or aggravated (chronically worsened) by the Veteran's service-connected bilateral knee disability. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  Specifically, the examiner must discuss the private medical opinion dated in September 2010 indicating that swelling and pain of the right knee caused the Veteran to offset his gait and the opinion of the March 2011 VA examiner that observed the Veteran had a limp on the right side and determined the Veteran's left knee disability is related to gait, right knee problems and left below knee prosthesis.

4.  Schedule the Veteran for a VA examination with a physician for his service connection claim for erectile dysfunction.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such review was made.  All indicated tests and studies should be accomplished.  The examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by or aggravated by (chronically worsened by) the Veteran's service-connected adjustment disorder with depression to include any medication prescribed to treat such disorder.  If the answer is negative and if the record contains a positive medical opinion with respect to whether the Veteran's low back disability is secondary to his service-connected bilateral knee disabilities, then the examiner should provide an opinion on whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by or aggravated by (chronically worsened by) the Veteran's low back disability to include any medication prescribed to treat such disability.

Please provide an explanation for all conclusions reached. 

5.  Schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected adjustment disorder with depression.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected adjustment disorder with depression, to include the current degree of social and occupational impairment due to the service-connected disorder.  In addition, the examiner should provide a global assessment of functioning score (GAF) with a full explanation of the significance of the score assigned. 

6.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back disability and erectile dysfunction and entitlement to an increased rating for adjustment disorder with depression, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




